FILE COPY




                                    11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                       JUDGMENT

In re Yedidiyah Hawkins,                                   * Original Proceeding

No. 11-13-00237-CV                                         * August 15, 2013

                                                           * (Panel consists of: Wright, C.J.,
                                                             McCall, J., and Willson, J.)



       This court has considered relator’s petition for writ of mandamus and concludes that the
petition should be denied. Therefore, the petition for writ of mandamus is denied.